Exhibit 10.1
EXECUTION COPY
SECOND AMENDMENT
TO DEBTOR-IN-POSSESSION CREDIT AGREEMENT
     THIS SECOND AMENDMENT TO DEBTOR-IN-POSSESSION CREDIT AGREEMENT, dated as of
January 8, 2010 (this “Amendment”), to the Existing Credit Agreement (as defined
below), is entered into among CHAMPION HOME BUILDERS CO., a Michigan corporation
(the “Borrower”), CHAMPION ENTERPRISES, INC., a Michigan corporation (the
“Parent”), certain of the Lenders (such capitalized term and other capitalized
terms used in this preamble and the recitals below to have the meanings set
forth in, or are defined by reference in Article I below), CREDIT SUISSE AG,
CAYMAN ISLANDS BRANCH, as the Administrative Agent (in such capacity, the
“Administrative Agent”), and each Obligor signatory hereto.
WITNESSETH:
     WHEREAS, the Borrower, the Parent, the Lenders and Credit Suisse AG, Cayman
Islands Branch, as the Administrative Agent, are all parties to the
Debtor-in-Possession Credit Agreement, dated as of November 15, 2009 (as amended
or otherwise modified prior to the date hereof, the “Existing Credit Agreement”,
and as amended by this Amendment and as the same may be further amended,
supplemented, amended and restated or otherwise modified from time to time, the
“DIP Credit Agreement”);
     WHEREAS, the Debtors (all capitalized terms being used herein as defined in
Article I below), the other Obligors, the Administrative Agent and the Lenders
desire to amend certain provisions of the Existing Credit Agreement and are
willing, on the terms and subject to the conditions hereinafter set forth, to
modify the Existing Credit Agreement as set forth below.
     NOW, THEREFORE, the parties hereto hereby covenant and agree as follows:
ARTICLE I
DEFINITIONS
     SECTION 1.1. Certain Definitions. The following terms when used in this
Amendment shall have the following meanings (such meanings to be equally
applicable to the singular and plural forms thereof):
     “Administrative Agent” is defined in the preamble.
     “Amendment” is defined in the preamble.
     “Authorized Actions” is defined in Article VI.
     “Borrower” is defined in the preamble.
     “DIP Credit Agreement” is defined in the first recital.
     “Existing Credit Agreement” is defined in the first recital.

 



--------------------------------------------------------------------------------



 



     “Second Amendment Effective Date” is defined in Article III.
     “Parent” is defined in the preamble.
     SECTION 1.2. Other Definitions. Terms for which meanings are provided in
the Existing Credit Agreement are, unless otherwise defined herein or the
context otherwise requires, used in this Amendment with such meanings.
ARTICLE II
AMENDMENTS TO EXISTING CREDIT AGREEMENT
     Effective on (and subject to the occurrence of) the Second Amendment
Effective Date, the provisions of the Existing Credit Agreement referred to
below are hereby amended in accordance with this Article II. Except as expressly
so amended, the Existing Credit Agreement shall continue in full force and
effect in accordance with its terms.
     SECTION 2.1. Amendments to Section 1.1. Section 1.1 of the Existing Credit
Agreement is hereby amended by inserting the following definitions in the
appropriate alphabetical order:
     “‘Second Amendment’ means the Second Amendment to Debtor-in-Possession
Credit Agreement, dated as of January 8, 2010, to this Agreement, among the
Borrower, the Parent, the Obligors, the Lenders party thereto and the
Administrative Agent.
     ‘Second Amendment Effective Date’ means the Second Amendment Effective Date
as that term is defined in Article III of the Second Amendment.”
     SECTION 2.2. Amendment to Article V.
     SECTION 2.2.1. Clause (b) of the second sentence of Section 5.1.17 of the
Existing Credit Agreement is hereby amended by deleting the words “the earlier
of (i) seventy-five (75) days from the Petition Date and (ii) sixty (60) days
from the appointment of a Committee (and in the event that no Committee is
appointed, any party in interest (other than the Borrower and the Guarantors))”
appearing therein and inserting in their place the words “February 12, 2010.”
     SECTION 2.3. Amendments to Article VII.
     SECTION 2.3.1. Section 7.18(a)(i) of the Existing Credit Agreement is
hereby amended by deleting the words “by no later than January 8, 2010”
appearing therein and inserting in their place the words “by no later than
January 15, 2010.”
     SECTION 2.3.2. Section 7.18(a)(ii) of the Existing Credit Agreement is
hereby amended by deleting the words “by no later than sixty (60) days from the
Petition Date” appearing therein and inserting in their place the words “by no
later than January 28, 2010.”

-2-



--------------------------------------------------------------------------------



 



     SECTION 2.3.3. Section 7.18(a)(iii) of the Existing Credit Agreement is
hereby amended by deleting the words “by no later than ninety (90) days from the
Petition Date” appearing therein and inserting in their place the words “by no
later than March 1, 2010.”
     SECTION 2.3.4. Section 7.18(a)(iv) of the Existing Credit Agreement is
hereby amended by deleting the words “by no later than one hundred (100) days
from the Petition Date” appearing therein and inserting in their place the words
“by no later than March 3, 2010.”
     SECTION 2.3.5. Section 7.18(a)(v) of the Existing Credit Agreement is
hereby amended by deleting the words “by no later than one hundred and ten
(110) days from the Petition Date” appearing therein and inserting in their
place the words “by no later than March 18, 2010.”
ARTICLE III
CONDITIONS TO EFFECTIVENESS
     SECTION 3.1. Conditions to Effectiveness. This Amendment shall become
effective upon the prior or simultaneous satisfaction of each of the following
conditions in a manner reasonably satisfactory to the Administrative Agent (the
date when all such conditions are so satisfied being the “Second Amendment
Effective Date”):
     SECTION 3.2. Counterparts. The Administrative Agent shall have received
counterparts hereof executed on behalf of the Borrower, each other Obligor, the
Required Lenders and the Administrative Agent.
     SECTION 3.3. Certificate of Authorized Officer. The Borrower shall have
delivered a certificate of an Authorized Officer, solely in his or her capacity
as an Authorized Officer of the Borrower and not in his or her individual
capacity, certifying that, both immediately before and after giving effect to
this Amendment on the Second Amendment Effective Date, the statements set forth
in Article IV hereof are true and correct.
     SECTION 3.4. Satisfactory Legal Form. The Administrative Agent and its
counsel shall have received all information, and such counterpart originals or
such certified or other copies of such materials, as the Administrative Agent or
its counsel may reasonably request, and all legal matters incident to the
effectiveness of this Amendment shall be satisfactory to the Administrative
Agent and its counsel. All documents executed or submitted pursuant hereto or in
connection herewith shall be reasonably satisfactory in form and substance to
the Administrative Agent and its counsel.
     SECTION 3.5. Costs and Expenses, etc. The Administrative Agent shall have
received all fees, costs and expenses due and payable pursuant to Section 12.3
of the Existing Credit Agreement (including without limitation the fees and
expenses of Willkie Farr & Gallagher LLP, special counsel to the Administrative
Agent), if then invoiced and to the extent such payment is in compliance with
the applicable provisions of the Interim Order.

-3-



--------------------------------------------------------------------------------



 



ARTICLE IV
REPRESENTATIONS AND WARRANTIES
     To induce the Lenders to enter into this Amendment, the Borrower and each
other Obligor represent and warrant to the Lenders as set forth below.
     SECTION 4.1. Validity, etc. This Amendment and the DIP Credit Agreement
(after giving effect to this Amendment) each constitutes the legal, valid and
binding obligation of the Borrower and such applicable Obligors enforceable in
accordance with its terms subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.
     SECTION 4.2. Representations and Warranties, etc. Both before and after
giving effect to this Amendment, the statements set forth in clause (a) of
Section 5.2.1, and after giving effect to this Amendment, the statements set
forth in clause (b) of Section 5.2.1, in each case of the Existing Credit
Agreement, are true and correct.
ARTICLE V
CONFIRMATIONS AND COVENANTS
     SECTION 5.1. Guarantees, Security Interest, Continued Effectiveness. Each
Obligor hereby reaffirms, as of the Second Amendment Effective Date, that
immediately after giving effect to this Amendment (a) the covenants and
agreements made by such Obligor contained in each Loan Document to which it is a
party, (b) with respect to each Obligor party to a Guaranty, its guarantee of
payment of the Obligations pursuant to such Guaranty and (c) with respect to
each Obligor party to the Pledge and Security Agreement or a Mortgage, its
pledges and other grants of Liens in respect of the Obligations pursuant to any
such Loan Document, in each case, as such covenants, agreements and other
provisions may be modified by this Amendment.
     SECTION 5.2. Validity, etc. Each Obligor (other than the Borrower) hereby
represents and warrants, as of the Second Amendment Effective Date, that
immediately after giving effect to the Amendment, each Loan Document, in each
case as modified by this Amendment (where applicable and whether directly or
indirectly), to which it is a party continues to be a legal, valid and binding
obligation of such Obligor, enforceable against such party in accordance with
its terms subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally, general equitable principles (whether
considered in a proceeding in equity or at law) and an implied covenant of good
faith and fair dealing.
     SECTION 5.3. Representations and Warranties, etc. Each Obligor (other than
the Borrower) hereby represents and warrants, as of the Second Amendment
Effective Date, that before and after giving effect to this Amendment, the
representations and warranties set forth in each Loan Document to which such
Obligor is a party are, in each case, true and correct (a) in

-4-



--------------------------------------------------------------------------------



 



the case of representations and warranties not qualified by references to
“materiality” or a Material Adverse Effect, in all material respects and
(b) otherwise, in all respects, in each case with the same effect as if then
made (unless stated to relate solely to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date).
ARTICLE VI
MISCELLANEOUS
     SECTION 6.1. Cross-References. References in this Amendment to any Article
or Section are, unless otherwise specified, to such Article or Section of this
Amendment.
     SECTION 6.2. Loan Document Pursuant to Existing Credit Agreement. This
Amendment is a Loan Document executed pursuant to the Existing Credit Agreement
and shall (unless otherwise expressly indicated therein) be construed,
administered and applied in accordance with all of the terms and provisions of
the Existing Credit Agreement, as amended and modified hereby, including
Articles X and XII thereof.
     SECTION 6.3. Successors and Assigns. This Amendment shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns.
     SECTION 6.4. Counterparts. This Amendment may be executed by the parties
hereto in several counterparts, each of which when executed and delivered shall
be an original and all of which shall constitute together but one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Amendment by facsimile (or other electronic transmission) shall be effective as
delivery of a manually executed counterpart of this Amendment.
     SECTION 6.5. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK IN THE
SAME MANNER AS PROVIDED FOR IN THE DIP CREDIT AGREEMENT.
     SECTION 6.6. Full Force and Effect; Limited Amendment. Except as expressly
amended hereby, all of the representations, warranties, terms, covenants,
conditions and other provisions of the Existing Credit Agreement and the Loan
Documents shall remain unchanged and shall continue to be, and shall remain, in
full force and effect in accordance with their respective terms. The amendment
and modifications s set forth herein shall be limited precisely as provided for
herein to the provisions expressly amended or modified herein and shall not be
deemed to be an amendment to, waiver of, consent to or modification of any other
term or provision of the Existing Credit Agreement or any other Loan Document or
of any transaction or further or future action on the part of any Obligor which
would require the consent of any Lenders, the Administrative Agent, or the DIP
Letter of Credit Issuer under the Existing Credit Agreement or any of the Loan
Documents.
     SECTION 6.7. No Waiver. This Amendment is not, and shall not be deemed to
be, a waiver or a consent to any Event of Default, event with which the giving
of notice or lapse of

-5-



--------------------------------------------------------------------------------



 



time or both may result in an Event of Default, or other non-compliance now
existing or hereafter arising under the DIP Credit Agreement and the other Loan
Documents, except as expressly provided for in Article II hereof.
     SECTION 6.8. Approval of DIP Budget. Pursuant to Section 7.17 of the
Existing Credit Agreement, the Required Lenders hereby approve and consent to
the updated DIP Budget, dated December 2009, a summary of which is attached
hereto as Exhibit A.
     SECTION 6.9. Obligor Releases/Damages and Liability Limitations. Although
each Lender and the Administrative Agent each regards its conduct as proper and
does not believe that any Obligor has any claim, right, cause of action, offset
or defense against such Lender, the Administrative Agent, the DIP Letter of
Credit Issuer or any other Lender Party (for purposes of this paragraph, defined
as, “each Lender, the Administrative Agent, DIP Letter of Credit Issuer and each
of their present or former subsidiaries, affiliates, advisors, employees,
attorneys, agents, officers, directors and representatives and their respective
predecessors, successors, transferees and assigns”) in connection with the
execution, delivery, performance and ongoing administration of, or the
transactions contemplated by, the DIP Credit Agreement and the other Loan
Documents, each Lender, the Administrative Agent and each Obligor agree to
eliminate any possibility that any past conduct, conditions, acts, omissions,
events, circumstances or matters of any kind whatsoever could impair or
otherwise affect any rights, interests, contracts or remedies of the Lenders,
the Administrative Agent or any other Lender Party. Therefore, each Obligor, on
behalf of itself and its employees, agents, officers, directors,
representatives, predecessors, successors, transferees and assigns,
unconditionally, freely, voluntarily and, after consultation with counsel and
becoming fully and adequately informed as to the relevant facts, circumstances
and consequences, knowingly releases, waives and forever discharges (and further
agrees not to allege, claim or pursue) (a) any and all liabilities, indebtedness
and obligations, whether known or unknown, of any kind whatsoever of any Lender
Party to any Obligor, except for any obligations remaining to be respectively
performed by the Lenders as expressly set forth in this Amendment, the DIP
Credit Agreement and the other Loan Documents, (b) any legal, equitable or other
obligations of any kind whatsoever, whether known or unknown, of any Lender
Party to any Obligor (and any rights of any Obligor against any Lender Party)
other than any such obligations expressly set forth in this Amendment, the DIP
Credit Agreement and the other Loan Documents, (c) any and all claims, whether
known or unknown, under any oral or implied agreement with (or obligation or
undertaking of any kind whatsoever of) any Lender Party which is different from
or in addition to the express terms of this Amendment, the DIP Credit Agreement
and the other Loan Documents and (d) all other claims, rights, causes of action,
counterclaims or defenses of any kind whatsoever, in contract or in tort, in law
or in equity, whether known or unknown, direct or derivative, which such Obligor
or any predecessor, successor or assign might otherwise have or may have against
any Lender Party on account of any conduct, condition, act, omission, event,
contract, liability, obligation, demand, covenant, promise, indebtedness, claim,
right, cause of action, suit, damage, defense, circumstance or matter of any
kind whatsoever which existed, arose or occurred at any time prior to the Second
Amendment Effective Date. The Obligors further understand and agree that none of
the Lenders, the Administrative Agent, DIP Letter of Credit Issuer or any other
Lender Party shall at any time, whether heretofore, on or as of the Second
Amendment Effective Date or thereafter, be liable or responsible for any
special, consequential, punitive, incidental, exemplary or other similar damages
or claims arising in any way out of the Loan Documents, the transactions
contemplated

-6-



--------------------------------------------------------------------------------



 



thereby or any action taken or not taken in connection therewith. Each Lender
Party hereby further agrees that the Administrative Agent shall not have any
liability or responsibility whatsoever, and shall be fully protected and
exculpated from and against, any action taken or not taken by it at the
direction of, or authorized by, the Required Lenders, including any such action
authorized hereunder, or any action taken in connection therewith (“Authorized
Actions”). Section 10.3 of the DIP Credit Agreement shall apply to this
Amendment and all Authorized Actions, except that it is understood and agreed
that all Authorized Actions shall be deemed not to constitute gross negligence
or willful misconduct.
[signature pages follow]

-7-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Second Amendment as of the date first above written.

            CHAMPION HOME BUILDERS CO.
      By           Name:           Title:        

            CHAMPION ENTERPRISES, INC.
      By           Name:           Title:        

            CHAMPION ENTERPRISES MANAGEMENT CO.
      By           Name:           Title:        

            CHAMPION RETAIL, INC.
      By           Name:           Title:        

Signature Pages to Second Amendment to DIP Credit Agreement

 



--------------------------------------------------------------------------------



 



            HIGHLAND ACQUISITION CORP.
      By           Name:           Title:        

            HIGHLAND MANUFACTURING COMPANY LLC
      By           Name:           Title:        

            HOMES OF MERIT, INC.
      By           Name:           Title:        

            NEW ERA BUILDING SYSTEMS, INC.
      By           Name:           Title:        

            NORTH AMERICAN HOUSING CORP.
      By           Name:           Title:        

Signature Pages to Second Amendment to DIP Credit Agreement

 



--------------------------------------------------------------------------------



 



            REDMAN HOMES, INC.
      By           Name:           Title:        

            SAN JOSE ADVANTAGE HOMES, INC.
      By           Name:           Title:        

            STAR FLEET, INC.
      By           Name:           Title:        

            WESTERN HOMES CORPORATION
      By           Name:           Title:        

Signature Pages to Second Amendment to DIP Credit Agreement

 



--------------------------------------------------------------------------------



 



            CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as
Administrative Agent
      By           Name:           Title:        

            CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as a Lender
      By           Name:           Title:        

Signature Pages to Second Amendment to DIP Credit Agreement

 



--------------------------------------------------------------------------------



 



                        [INSERT NAME OF LENDER]            By           Name:  
        Title:        

Signature Pages to Second Amendment to DIP Credit Agreement

 